               Case 20-60019             Doc 9-2 Filed 01/31/20 Entered 01/31/20 09:40:27                                      Desc
                                            Statement of Intention Page 1 of 2

 Fill in this information to identify your case:
 Debtor 1              Nick               L.                      Brown
                       First Name         Middle Name             Last Name

 Debtor 2            Jennifer             R.                      Brown
 (Spouse, if filing) First Name           Middle Name             Last Name


 United States Bankruptcy Court for the: EASTERN DISTRICT OF TEXAS

 Case number           20-60019                                                                                                Check if this is an
 (if known)
                                                                                                                               amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                               12/15

If you are an individual filing under chapter 7, you must fill out this form if:

     creditors have claims secured by your property, or

     you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting
of creditors, whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors
and lessors you list on the form.

If two married people are filing together in a joint case, both are equally responsible for supplying correct information.
Both debtors must sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known).


 Part 1:           List Your Creditors Who Hold Secured Claims

1.    For any creditors that you listed in Part 1 of Schedule D: Creditors Who Hold Claims Secured by Property (Official Form 106D),
      fill in the information below.

      Identify the creditor and the property that is collateral         What do you intend to do with the            Did you claim the property
                                                                        property that secures a debt?                as exempt on Schedule C?

      Creditor's        Austin Bank TX National                               Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    bank accounts                                         Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Classic Boat Finance                                  Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2014 Phoenix 921 boat                                 Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:


      Creditor's        Credit Acceptance                                     Surrender the property.                    No
      name:                                                                   Retain the property and redeem it.         Yes
      Description of    2007 Chevy 2500 (paid by third party)                 Retain the property and enter into a
      property                                                                Reaffirmation Agreement.
      securing debt:                                                          Retain the property and [explain]:




Official Form 108                         Statement of Intention for Individuals Filing Under Chapter 7                                     page 1
             Case 20-60019             Doc 9-2 Filed 01/31/20 Entered 01/31/20 09:40:27                                       Desc
                                          Statement of Intention Page 2 of 2

Debtor 1     Nick L. Brown
Debtor 2     Jennifer R. Brown                                                           Case number (if known)    20-60019

    Identify the creditor and the property that is collateral       What do you intend to do with the              Did you claim the property
                                                                    property that secures a debt?                  as exempt on Schedule C?
    Creditor's       Dow Chrysler                                        Surrender the property.                        No
    name:                                                                Retain the property and redeem it.             Yes
    Description of   2011 Chevy Surburban                                Retain the property and enter into a
    property                                                             Reaffirmation Agreement.
    securing debt:                                                       Retain the property and [explain]:


    Creditor's       Quality Investments                                 Surrender the property.                        No
    name:                                                                Retain the property and redeem it.             Yes
    Description of   2010 Chevy 2500 truck                               Retain the property and enter into a
    property                                                             Reaffirmation Agreement.
    securing debt:                                                       Retain the property and [explain]:


    Creditor's       Title Max                                           Surrender the property.                        No
    name:                                                                Retain the property and redeem it.             Yes
    Description of   2007 Chevy 2500 truck                               Retain the property and enter into a
    property                                                             Reaffirmation Agreement.
    securing debt:                                                       Retain the property and [explain]:



 Part 2:         List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not
yet ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

    Describe your unexpired personal property leases                                                              Will this lease be assumed?

    None.


 Part 3:         Sign Below

   Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and
   personal property that is subject to an unexpired lease.

X /s/ Nick L. Brown                                    X /s/ Jennifer R. Brown
   Nick L. Brown, Debtor 1                                 Jennifer R. Brown, Debtor 2

   Date 01/31/2020                                         Date 01/31/2020
        MM / DD / YYYY                                          MM / DD / YYYY




Official Form 108                       Statement of Intention for Individuals Filing Under Chapter 7                                    page 2
